Citation Nr: 1206773	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1948 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran provided testimony before the undersigned Veterans Law Judge at the Portland, Oregon, VA office on Travel Board in December 2011; a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  Symptoms of bilateral hearing loss and tinnitus have been continuous since service separation.

4.  The Veteran's current bilateral hearing loss and tinnitus are etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for hearing loss and tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus

In November 2008, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus, contending that bilateral hearing loss and tinnitus began in service.  The Veteran asserts that he has current bilateral hearing loss and tinnitus disabilities that are the result of noise exposure while working as a radio operator during service and being exposed to loud noise due to radio noise and also being exposed to noise from a nuclear blast in service.  

First addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability.  A January 2009 VA audiological examination establishes hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  In January 2009, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 60, 55, 65, and 70 decibels, respectively, with an average puretone threshold of 
63 decibels.  The speech recognition score for the right ear was 64 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 50, 65, 60, 55, and 65 decibels, respectively, with an average puretone threshold of 61 decibels.  The speech recognition score for the left ear was 56 percent.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  At the December 2011 Board personal hearing, the Veteran testified that he was exposed to loud noises associated with radio noise and also being present during the testing of a nuclear bomb.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from radios and also from nuclear bomb testing.  

Service treatment records (STRs) reflect no complaints or findings of hearing loss.  The September 1948 service entrance audiological examination shows scores of 15 out of 15 in the whisper voice test bilaterally.  Subsequent examinations during service also reflect scores of 15 out of 15 on whispered voice tests, including in September 1957, September 1964, and at the March 1968 service separation examination.  

Audiometric testing was not conducted during service, so no audiometric test scores are available to measure the degree of hearing loss at service separation.  Audiometric testing is undoubtedly more precise than a whisper voice test, although the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley  v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the whisper tests showed normal hearing, including at service separation, is of little probative value.


Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Because the service treatment record evidence does not demonstrate either the presence or absence of hearing loss in service, the Board finds that other evidence that bears on the Veteran's hearing loss in service is highly probative in determining the onset and chronicity of hearing loss symptoms in service and continuity of hearing loss symptoms since service separation.  

The Board next finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus symptoms began in service and have been continuous since service separation in March 1968.  On the September 2008 claim form, the Veteran reported that his hearing loss and tinnitus began in service.  At the December 2011 Board personal hearing, the Veteran testified that the hearing loss and tinnitus symptoms had been present since service.  The Veteran is competent to report the onset of hearing loss and tinnitus at any time.  See Charles; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability and tinnitus are related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such was not required.  See Ledford, 3 Vet. App. at 89.  In the January 2009 VA audiological examination, the VA examiner opined that bilateral hearing loss and tinnitus were not related to active duty service.  The VA examiner reasoned that the Veteran's hearing loss was more likely due to presbycusis (age-related hearing loss).  

The Board finds that the January 2009 VA opinion is of little probative value.  The January 2009 VA examiner provided a nexus opinion based on the absence of treatment for hearing loss and tinnitus in service, but did not comment on the Veteran's credibly reported symptoms of hearing loss and tinnitus in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  The Board also finds that the January 2009 VA examiner based his opinion on an inaccurate factual basis, stating that the Veteran did not have hearing loss or tinnitus symptoms in service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  The January 2009 VA examiner also did not provide well-reasoned rationale, stating that hearing loss is expected in a person of the Veteran's age, but did not opine whether the Veteran's exposure to loud noise in service affected his hearing, and also did not have access to the Veteran's claims file when rendering the opinion.  See Bloom, 12 Vet. App. at 187; Prejean, 13 Vet. App. at 448-9 (the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account whether there was review of the veteran's claims file).

The Board finds that there is competent evidence of a relationship between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and active service.  Specifically, the Veteran reported and testified under oath to chronic symptoms of hearing loss and ringing in the ears in service and that he has experienced those same symptoms since service separation.  The same symptoms formed the later diagnoses of bilateral hearing loss (disability) and tinnitus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  For these reasons, and resolving reasonable doubt in the 

Veteran's favor, the Board finds that, on the basis of acoustic trauma in service, and chronic and continuous symptoms of hearing loss and tinnitus that were later diagnosed as such, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


